                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DIORIAN HOWARD LAMONT SMITH,

          Plaintiff,                                                        ORDER
    v.
                                                                   Case No. 20-cv-97-wmc
 MICHAEL HAURE,

          Defendant.




         Plaintiff Diorian Smith originally had a deadline of February 24, 2020 to pay the initial

partial payment of the filing fee in this case. Now plaintiff has submitted a letter stating that

he cannot pay the initial partial payment at this time. Because it may well be that plaintiff will

be able to make the initial partial payment from the next deposits made to his account, I am

willing to provide plaintiff an extension of time until March 24, 2020 in which to pay the

$8.00 initial partial filing fee. If, by March 24, 2020, plaintiff is unable to pay the initial partial

payment, he is free to request to waive the initial partial filing fee, supported by a recent inmate

account statement, or other documentation.




                                               ORDER

  IT IS ORDERED that,

         1. Plaintiff Diorian Smith may have an enlargement of time, to March 24, 2020, to pay

the $8.00 initial partial filing fee in this case.
       2. If, by March 24, 2020, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff's filing this case at a later date.




               Entered this 3rd day of March, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                  2
